  Case 4:20-cv-00588 Document 1 Filed on 02/20/20 in TXSD Page 1 of 8




                     UNITED STATES DISTRICT COURT
                              Southern District of Texas
                                  Houston Division

 Elizabeth Yancey, individually and          §
 on behalf of all those similarly            §
 situated                                    §
                                             §
                 Plaintiff,                  §
                                             §      CA No: 4:20-cv-588
 v.                                          §
                                             §
 City of Seabrook, Texas                     §      Collective Action
                                             §      Jury Demanded
                Defendant                    §


                          Plaintiff’s Collective Action Complaint

         Elizabeth Yancey (“Plaintiff”) brings this action individually and on behalf of all

others similarly against the City of Seabrook, Texas (“Defendant”) and in support shows

the Court the following:

1. Nature of Suit.

      1.1. This is an opt-in collective action brought pursuant to the Fair Labor Standards

          Act, 29 U.S.C. § 201 et. seq. (“FLSA”).

      1.2. Defendant employed Plaintiff and other Class Members as communication

          officers whose primary job duties involved manual tasks in the form of operating

          the phones and scheduling.




____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                            Page | 1
 Case 4:20-cv-00588 Document 1 Filed on 02/20/20 in TXSD Page 2 of 8




2. Parties.

   2.1. Plaintiff worked for Defendant in Texas in the three years preceding the filing of

       this case. Plaintiff is filing her consent to participate in this case with the Court.

   2.2. Plaintiff brings this action individually and on behalf of those communications

       officers similarly situated pursuant to the FLSA (“Class Members” or

       “Communications Officers”). The Class Members consist of Defendant’s

       current and former Communications Officers who were paid overtime not on a

       weekly basis but only if the employee worked more than 80 hours in a two-week

       pay period.

   2.3. Defendant is a Texas municipality and is subject to the FLSA.

3. Jurisdiction and Venue.

   3.1. Venue of this action is proper in this district and division because Defendant

       maintains an office in this District. Venue exists in the judicial district pursuant

       to 28 U.S.C. § 1391.

   3.2. Defendant carries on substantial business in the Southern District of Texas and

       has sufficient minimum contacts with this state to be subject to this Court’s

       jurisdiction.

   3.3. This Court has jurisdiction over this case pursuant to the district court’s

       federal question jurisdiction as set forth in 28 U.S.C. § 1331. Specifically, this

       case is brought pursuant to the FLSA.




____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                            Page | 2
 Case 4:20-cv-00588 Document 1 Filed on 02/20/20 in TXSD Page 3 of 8




4. Coverage.

   4.1. At all material times, Defendant has acted, directly or indirectly, in the interest

       of an employer with respect to Plaintiff and the Class Members.

   4.2. At all times hereinafter mentioned, Defendant has been an employer within the

       meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

   4.3. Defendant is a municipality. Defendant is an “[e]nterprise engaged in commerce

       or in the production of goods for commerce” because it an enterprise that is an

       activity of a public agency within the meaning of Section 3 (s)(1)(C) of the FLSA.

   4.4. At all times hereinafter mentioned, Defendant has been a government of a

       political subdivision of a State with the meaning of Section 3 (x) of the FLSA.

       Thus, Defendant is, among other things, a judicial entity amenable to suit under

       the FLSA in that it is, and was at all times material hereto, a public agency within

       the meaning of Section 3(x) of the FLSA, 29 U.S.C. § 203(x)

5. Factual Allegations.

   5.1. Defendant is a Texas municipality.

   5.2. Plaintiff worked for Defendant as a Communications Officer.

   5.3. During the Relevant Period, Plaintiff’s job responsibilities consisted of manual

       labor tasks in the form of answering phones and dispatching personnel.




____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                            Page | 3
 Case 4:20-cv-00588 Document 1 Filed on 02/20/20 in TXSD Page 4 of 8




   5.4. Plaintiff was also responsible for various other non-discretionary tasks. These

       other non-discretionary tasks Plaintiff performed were routine and did not

       require the exercise of independent judgment or discretion.

   5.5. Plaintiff and the Class Members were paid hourly.

   5.6. Plaintiff and the Class Members routinely worked more than 40 hours in a work

       week during the relevant period.

   5.7. Plaintiff and the Putative Class Members were not paid overtime on a workweek

       basis. Instead, Plaintiff and the Putative Class Members were paid overtime only

       if they had worked more than 80 hours in a two-week pay period. The hours after

       80 were then considered overtime hour.

   5.8. Defendant’s executives were aware that the manner in which Defendant paid

       overtime to the Communications Officers was improper.

   5.9. Defendants knowingly, willfully, or with reckless disregard carried out their

       illegal pattern or practice of failing to pay overtime compensation on a weekly

       basis with respect to Plaintiff and the Class Members.

6. Collective Action Allegations

   6.1. It is the policy of Defendant not to pay overtime wages to Plaintiff and the

       Communications Officers unless they worked more than 80 hours in a two-week

       pay period.

   6.2. This compensation policy applies to Plaintiff and all Communications Officers.




____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                            Page | 4
 Case 4:20-cv-00588 Document 1 Filed on 02/20/20 in TXSD Page 5 of 8




   6.3. Thus, other employees have been victimized by this pattern, practice, and policy

       which is in willful violation of the FLSA.

   6.4. Accordingly, the employees victimized by Defendant’s unlawful pattern and

       practices are similarly situated to Plaintiff in terms of job duties and pay

       provisions.

   6.5. Defendant’s failure to pay overtime compensation at the rates required by the

       FLSA is based on Defendant’s generally applicable policy of not paying the

       Communications Officers overtime unless they work more than 80 hours in a

       two-week pay period.

   6.6. The specific job titles, precise job requirements or job locations of the various

       Class Members do not prevent collective treatment. All Class Members,

       regardless of their work location, precise job requirements or rates of pay, are

       entitled to be paid the minimum wage and/or overtime compensation for hours

       worked in excess of 40 hours per week. Although the issue of damages may be

       individual in character, there is no detraction from the common nucleus of

       liability facts. The questions of law and fact are common to Plaintiff and the

       Class Members.

   6.7. The class of similarly situated Plaintiffs is properly defined by as follows:

              All Communications Officers who worked for Defendant within the
              last three years who were not paid overtime on a weekly basis, worked
              in excess of 40 hours in one or more workweeks and were not
              compensated at one and one-half times their regular rate of pay for all
              hours worked in excess of 40 hours in one or more workweeks.

____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                            Page | 5
  Case 4:20-cv-00588 Document 1 Filed on 02/20/20 in TXSD Page 6 of 8




   6.8. As a collective action, Plaintiff seeks this Court's appointment and\or

       designation as representative of a group of similarly situated individuals as

       defined herein.

8. Cause of Action: Failure to Pay Wages in Accordance with the Fair Labor
   Standards Act.


   8.1. Each and every allegation contained in the foregoing paragraphs 1-7, inclusive, is

       re-alleged as if fully rewritten herein.

   8.2. During the relevant time period, Defendant violated the provisions of section 7

       of the FLSA, 29 U.S.C § 207, and 215(a)(2), by employing employees in an

       enterprise engaged in commerce or in the production of goods for commerce

       within the meaning of the FLSA for weeks longer than 40 hours without

       compensating for work in excess of 40 hours per week at rates no less than one-

       and-a-half times their regular rates of pay. Defendant has acted willfully in failing

       to pay Plaintiff and the Class Members in accordance with the law.

9. Jury Demand.

   9.1. Plaintiff demands a trial by jury herein.

10. Relief Sought.

   10.1.      WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that she and

       all those who consent to be opt-in plaintiffs in this collective action recover from

       Defendant, the following:



____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                            Page | 6
 Case 4:20-cv-00588 Document 1 Filed on 02/20/20 in TXSD Page 7 of 8




      10.1.1. An Order recognizing this proceeding as a collective action pursuant to

           Section 216(b) of the FLSA and appointing Plaintiff and her counsel to

           represent the Class Members;

      10.1.2. An Order requiring Defendant to provide the names, addresses, email

           addresses and telephone numbers of all potential Class Members;

      10.1.3. An Order approving the form and content of a notice to be sent to all

           potential Class Members advising them of the pendency of this litigation and

           of their rights with respect thereto;

      10.1.4. Overtime compensation for all unpaid hours worked in excess of forty

           hours in any workweek at the rate of one-and-one-half times their regular

           rates;

      10.1.5. All unpaid wages and overtime compensation;

      10.1.6. An award of liquidated damages pursuant to 29 U.S.C § 216 as a result of

           the Defendant’s failure to pay overtime compensation pursuant to the

           FLSA;

      10.1.7. Reasonable attorneys’ fees, expert fees, costs, and expenses of this action,

           including any appeal, as provided by the FLSA;

      10.1.8. Pre-judgment and post-judgment interest at the highest rates allowed by

           law; and

      10.1.9. Such other relief as to which Plaintiff may be entitled.

                                        Respectfully submitted,

____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                            Page | 7
 Case 4:20-cv-00588 Document 1 Filed on 02/20/20 in TXSD Page 8 of 8




                                      By:    /s/ Chris R. Miltenberger
                                            Chris R. Miltenberger
                                            Texas Bar Number: 14171200

                                      The Law Office of Chris R.
                                      Miltenberger, PLLC
                                      1360 N. White Chapel, Suite 200
                                      Southlake, Texas 76092-4322
                                      817-416-5060 (office)
                                      817-416-5062 (fax)
                                      chris@crmlawpractice.com

                                      Attorney for Plaintiff




____________________________________________________________________________________
                           Plaintiff’s Collective Action Complaint
                                            Page | 8
